Per Curiam.
This is an appeal from an order of the Hennepin County District Court, Family Court Division, amending a divorce decree by transferring custody of a 7-year-old daughter, Rebecca R. Schneider, from her father to her mother.
On the basis of the investigation of the Hennepin County Department of Court Services and the testimony of the parties and other witnesses, the trial court determined that both parents were fit and proper persons to have custody. However, the court held that the best interests of the child.required that she now live with her mother, subject to the supervision of the Department of Court Services, with reasonable visitation by the father. After a thorough consideration of the record by the court sitting en banc, we have concluded that the trial court’s decision granting the mother custody is fully supported by the evidence.
Affirmed.